Case 4:18-cv-00548-ALM-KPJ Document 28 Filed 07/01/20 Page 1 of 2 PageID #: 89



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  CHAPWOOD CAPITAL INVESTMENT
                                                          §
  MANAGEMENT, LLC and ED BUTOWSKY,                        §
                                                          §
          Plaintiffs,                                     §
                                                          §         Civil No. 4:18-cv-548-ALM-KPJ
  v.                                                      §
                                                          §
  CHARLES SCHWAB & CO., INC., WALTER                      §
  W. BETTINGER, II, and KEVIN LEWIS,                      §
                                                          §
          Defendants.
                                              ORDER

       On October 30, 2018, the Court entered an Order staying this case pending binding

arbitration, as agreed upon by the parties. See Dkt. 15. At that time, the Court ordered the parties

to file a joint status report by February 27, 2019. See id. On May 30, 2019, the parties filed an

Updated Joint Status Report (Dkt. 19), wherein the parties represented that no arbitration had

commenced to date and they intended to file an arbitration statement of claim with JAMS

within ten days of the date of filing. See Dkt. 19. The parties were directed to file an updated status

report by August 30, 2019. See Dkt. 20. In the Second Updated Joint Status Report (Dkt. 21), filed

on August 29, 2019, the parties represented that Plaintiffs Chapwood Capital Investment

Management, LLC, and Ed Butowsky (together, “Plaintiffs”) did not submit the Demand for

Arbitration until August 27, 2019. See Dkt. 21 at 2. On August 30, 2019, the Court directed the

parties to file an updated status report by November 27, 2019. See Dkt. 22. In the parties’ Third

Updated Joint Status Report (Dkt. 23), the parties represented that the arbitration commenced on

October 15, 2019. The parties further informed the Court that Defendants filed their Response to

Plaintiffs’ Demand for Arbitration on November 5, 2019, and JAMS has appointed three members

to form the arbitration panel. See Dkt. 23 at 2. On December 2, 2019, the Court ordered the parties

                                                  1
    Case 4:18-cv-00548-ALM-KPJ Document 28 Filed 07/01/20 Page 2 of 2 PageID #: 90



    to provide to file an updated status report by March 27, 2020. See Dkt. 24. In the parties’ Fourth

    Updated Joint Status Report (Dkt. 25), filed on March 27, 2020, the parties indicated that JAMS

    sent two Request for Missing Items to Plaintiffs, advising that it was missing the “Pre-retainer in

    the amount of $7,000.00, made payable to JAMS,” and Plaintiffs’ counsel had communicated

    with JAMS regarding personal information relating to Plaintiff Edward Butowsky. Dkt. 25 at

    2. On March 30, 2020, the Court entered an Order requiring the parties to provide an updated

    status report by June 29, 2020. See Dkt. 26.

           On June 29, 2020, the parties filed their Fifth Updated Joint Status Report (Dkt. 27),

    wherein the parties indicated that Plaintiffs’ counsel provided JAMS with a status report

    regarding Plaintiff Edward Butowsky on May 7, 2020. The parties also indicated that, to date,

    Plaintiffs have not paid JAMS arbitration pre-hearing retainer in the amount of $7,000.00. See

    Dkt. 27 at 3.

           IT IS THEREFORE ORDERED that this matter shall be ADMINISTRATIVELY

    CLOSED. The Clerk of Court is directed to administratively close these cases and remove them

.   from the Court’s active docket

           IT IS FURTHER ORDERED that the parties shall file a status report within seven days

    after the completion of the agreed arbitration, or when the parties want this case to be reopened,

    whichever is sooner.

            So ORDERED and SIGNED this 1st day of July, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     2
